DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7, 10-11, 13, 16, 18-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Burrell et al (US 2009/0168052).
Regarding claim 1, Burrell et al teach a kit for determining an analyte in a sample comprising: (a) a sampling device configured for taking up a sample containing an analyte (Para. 0069-0070: collection stem 140), wherein the sampling device comprises a sample matrix (Para. 0070: collector 144); and (b) an analysis device (Para. 0062-0063: cartridge 120), comprising a first region which is configured for introducing the sampling device (Fig. 14:  upper part of cartridge 120) and a second region which is configured for detecting the presence and/or amount of the analyte in said sample via  surface enhanced Raman spectroscopy (Para. 0079, 121; Fig. 2,3, and 20:  pellet forming area 156 in chamber 128), 

Regarding claim 3, Burrell et al teach the sample matrix of the sampling device comprises an absorptive material configured to absorb the analyte-containing sample and to release it upon contact with an eluent and/or mechanical compression.  (Para. 0070, 0132: absorbent material with sample being eluted by liquid medium 141)
Regarding claim 4, Burrell et al teach the sampling device comprises at least two separate parts, wherein the first part comprises the sample matrix and the second part comprises an eluent for eluting the analyte from the sample matrix.  (Para. 0070, 0132: absorbent material with sample being eluted by liquid medium 141 contained in bore 2008).
Regarding claim 6, Burrell et al teach the eluent present in the sampling device and/or in the analysis device comprises SERS-active nanoparticles dispersed therein (Para. 0071,118,121).  
Regarding claim 7, Burrell et al teach the second region comprises SERS-active nanoparticles, including dry SERS-active nanoparticles or a dispersion of SERS-active nanoparticles.  (para. 125 together with para. 63 and 121; figs. 20, 24: reagent 2014 in chamber 128).
Regarding claim 10, Burrell et al teach a radiation source for generating monochromatic light; a detector for detecting inelastically scattered radiation and optics for directing the radiation.  (para. 59; fig. 1: laser source 109, Raman spectrometer 106)
Regarding claim 11, Burrell et al teach a method for detecting an analyte in a sample, comprising: (a) receiving a sample containing an analyte via a sampling device comprising a sample matrix and an eluent for eluting the analyte from the sample matrix (para. 115: "wetted collector 144 may be contacted with a sample substance 1301") (b) introducing the sampling device into an analysis device, comprising at least a first and a second region, wherein the first region is configured for introducing the sampling device and the second region is configured for detecting the analyte in said solution (para. 116: "the collection stem 140, with some of the sample substance 1301 attached to the 
Regarding claim 13, Burrell et al teach the analyte is a drug, including one or more of cannabis, synthetic cannabinoids, ketamines, cocaine, heroin, methadone, methamphetamines and a prescriptive drug.  (para. 51: "a pharmaceutical, a narcotic")
Regarding claim 16, Burrell et al teach the analysis device further comprises a housing, wherein at least one of the sampling device and the analysis device comprises an eluent and at least one of the sampling device and the analysis device comprises SERS active particles.  (para. 62: "cartridge housing"; para. 99: "housing, 801 of the cartridge 120")
 Regarding claim 18, Burrell et al teach the radiation source includes laser radiation. (para. 59; fig. 1: laser source 109, Raman spectrometer 106);  
Regarding claim 19, Burrell et al teach the eluent present in the sampling device and/or in the analysis device comprises SERS-active nanoparticles dispersed therein.  (Para. 0071,118,121).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 5, 12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrell et al (US 2009/0168052) in view of Klaus et al (WO2011/134946).
Regarding claim 2, Burrell et al teach the sampling device but is silent to the sampling device comprises a volume indicator.  
Klaus et al teach a volume indicator displayed to the user when a sufficient sample volume has been taken.  (Pg. 11 line 2)  It is advantageous to provide a volume indicator to ensure a sufficient sample volume has been taken. Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the volume indicator to provide the above advantage of ensuring a sufficient sample volume has been taken.
Regarding claims 5 and 12, Burrell et al teach the analysis device comprises channels but is silent to a microfluidic structure.  It is noted that claim 12 contains the same limitations as claim 3, supra.

Regarding claims 14-15, Burrell teach detecting pathogen, narcotic, but is silent to the sample is a body fluid sample such as including sweat, saliva, urine, or blood.  Klaus et al teach samples including sweat, blood, saliva (Pg. 20 last para.)  to detect drugs (pg. 1 para. 3).  It is desirable to detect narcotics in samples from bodily fluid to provide information if the patient is performing illegal activity.  Regarding claim 14, Burrell teach detecting pathogen, narcotic, but is silent to the sample is a body fluid sample such as including sweat, saliva, urine, or blood.  Klaus et al teach samples including sweat, blood, saliva (Pg. 20 last para.)  to detect drugs (pg. 1 para. 3).  It is desirable to detect narcotics in samples from bodily fluid to provide information if the patient is performing illegal activity.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the bodily fluids such as sweat, blood, etc for the samples in Burrell to provide the above advantage of detecting if narcotics are in patients  performing illegal activities.   Klaus teach the sample is 5-500 microliters. (pg. 21 para. 1) 

Claims 8-9, 17, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrell et al (US 2009/0168052) in view of Klaus et al (WO2011/134946) and further in view of Yun Han et al: "Towards Full-Length Accumulative Surface- Enhanced Raman Scattering-Active Photonic Crystal Fibers", ADVANCED MATERIALS, vol. 22, no. 24, 3 May 2010 (2010-05-03), pages 2647-2651.

Klaus et al teach the analysis device is interconnected by microfluidic structures to prove means to transport samples from different portions of the analysis device (Pg. 13 para. 2).  It is desirable to provide the analysis device with microfluidic structure to provide a means to transport samples within the analysis device.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the microfluidic structure of Klaus for the channels of Burrell because they are known means to transporting samples within an analysis device.
Burrell/Klaus are silent to the hollow-core optical fiber limitations supra.
Yun Han et al teach a hollow-core optical fiber coated on its inside with SERS-active nanoparticles is integrated with microfluidics (Abstract) .  Yun Han teaches further that the SERS measurement sensitivity is enhanced by a simple increase in fiber length (p. 2650, col. 1, para. 3). It is advantageous to provide the analytical device having microfluidics to improve the optical detection using hollow-core optical fibers with measurement sensitivity enhanced.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the hollow-core fiber of Yun Han for the optical detector in Burrell/Klaus because they are known optical detectors for SERS and to provide the above advantage of enhancing measurement sensitivity.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798